Citation Nr: 0531972	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  02-19 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for a low back disability.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from November 1946 to March 
1948.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the RO that 
denied a disability rating in excess of 40 percent for 
service-connected residuals of lumbar strain with fracture L5 
with degenerative changes.

The veteran failed to appear for a hearing before a Veterans 
Law Judge that was scheduled for February 2003.

In December 2003, the Board remanded this matter to the RO 
for additional development.  The March 2005 supplemental 
statement of the case (SSOC) reflects the continued denial of 
the claim for a disability rating in excess of 40 percent.

Records associated with the claims file-particularly, 
correspondence from the veteran's representative in September 
2002 and December 2002, and from the veteran in July 2004-
appear to raise the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
As that issue has not been adjudicated by the RO, it is not 
properly before the Board; hence, it is referred to the RO 
for appropriate action.  

For reasons expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West,  11 Vet. 
App. 268, 271 (1998).   

In December 2003, the Board remanded this matter to arrange 
for the veteran to undergo VA neurological and orthopedic 
examinations to obtain medical information needed to resolve 
the claim on appeal.  Although a VA neurological examination 
was conducted in October 2004, no orthopedic examination was 
conducted.  The examination report does not specifically 
address orthopedic findings, as previously requested.  Under 
the circumstances, Stegall requires that this case be 
remanded for compliance with the prior remand.  

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  The RO or AMC should arrange for the 
veteran to undergo a VA orthopedic 
examination.  The claims file, to include 
a copy of this REMAND, must be made 
available to the physician(s) designated 
to examine the veteran, and the report of 
the examination(s, or addendum,) should 
note review of the claims folder.  

The examiner should specifically report 
the ranges of motion of the thoracolumbar 
spine or whether the spine is ankylosed.  

If ankylosed, the examiner should report 
whether the spine is held in flexion or 
extension with any of the following: 
difficulty walking because of a limited 
line of vision, breathing limited to 
diaphragmatic respiration, 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen, 
dyspnea or dysphagia, atlantoaxial 
subluxation, or neurologic symptoms due 
to nerve stretching.

The examiner should comment upon the 
existence, and frequency, of any 
incapacitating episodes (i.e., a period 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician); 
specifically, whether, over the last 12-
month period, the veteran's 
incapacitating episodes had a total 
duration of (a) at least two weeks but 
less than four weeks; (b) at least four 
weeks but less than six weeks; or (c) at 
least six weeks.  

2.  If the veteran fails to report for 
any scheduled examination(s), the RO 
should obtain and associate with the 
claims file copy(ies) of any notice(s) of 
the date and time of the examination(s) 
sent to the veteran by the pertinent VA 
medical facility.  The veteran is hereby 
advised that failure to report to any 
scheduled examination, without good 
cause, shall result in a denial of the 
claim.  See 38 C.F.R. § 3.655 (2005).  

3.  After ensuring that the examination 
and all requested opinions have been 
obtained, the RO or AMC should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the RO 
or AMC must furnish a SSOC, before the 
claims file is returned to the Board, if 
otherwise appropriate.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


